TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00649-CR


James Rex McCelvey, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT

NO. 995058, HONORABLE WILFORD FLOWERS, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's second motion for extension of time to file supplemental brief is
dismissed.  Appellant's amended second motion for extension of time is granted in part.  Appellant's
counsel, Mr. Terrence W. Kirk, is ordered to tender the supplemental brief for filing no later than
5:00 p.m., January 30, 2004.  No further extension of time will be granted.
It is ordered January 28, 2004.

Before Chief Justice Law, Justices Puryear and Onion
Do Not Publish